           Case 2:20-cv-02212-GMN-NJK Document 15 Filed 08/04/21 Page 1 of 3




 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
 6   JAMES FRANCIS SPRING,
                                                              Case No. 2:20-cv-02212-GMN-NJK
 7           Plaintiff,
                                                                             ORDER
 8   v.
                                                                         [Docket No. 14]
 9   THE FINGERHUT COMPANIES, INC., et
     al.,
10
             Defendants.
11
12          Pending before the Court is Plaintiff’s motion for entry of default judgment. Docket No.
13 14. The motion is properly resolved without a hearing. See LR 78-1.
14    I.    Personal Jurisdiction
15          The Court’s personal jurisdiction over a defendant is generally a waivable defense that the
16 Court does not raise sua sponte. See Fed. R. Civ. P. 12(h)(1). Nonetheless, “[w]hen entry of
17 default judgment is sought against a party who has failed to plead or otherwise defend, a district
18 court has an affirmative duty to look into its jurisdiction over both the subject matter and the
19 parties.” Tuli v. Republic of Iraq, 172 F.3d 707, 712 (9th Cir. 1999). Thus, after giving Plaintiff
20 notice and an opportunity to assert jurisdictional facts, the Court may dismiss an action for lack of
21 personal jurisdiction. See id. at 712–13.
22          Plaintiff bears the burden of showing that Defendant is subject to the forum court’s
23 jurisdiction, which can be satisfied through a prima facie showing. See High Tech Pet Prods., Inc.
24 v. Juxin Pet Prod. Co., 2013 WL 1281619, *4 (E.D. Cal. Mar. 27, 2013). “To establish a prima
25 facie case, plaintiffs are not limited to evidence that meets the standards of admissibility, but rather,
26 they may rest their argument on their pleadings, bolstered by such affidavits and other written
27 materials as they can otherwise obtain.” Heirdorn v. BBD Marketing & Mgmt. Co., 2013 WL
28 6571629, *7 (N.D. Cal. Aug. 19, 2013). Although the Court must generally accept as true factual
                                                       1
           Case 2:20-cv-02212-GMN-NJK Document 15 Filed 08/04/21 Page 2 of 3




 1 allegations in the complaint, “mere ‘bare bones’ assertions of minimum contacts with the forum
 2 or legal conclusions unsupported by specific factual allegations will not satisfy a plaintiff’s
 3 pleading burden.” Swartz v. KPMG LLP, 476 F.3d 756, 766 (9th Cir. 2007).
 4         In his first amended complaint, Plaintiff alleges that Defendant, upon information and
 5 belief, is a corporation incorporated under the laws of the State of Minnesota authorized to do
 6 business in the State of Nevada. Docket No. 4 at 2. Thus, to establish personal jurisdiction Plaintiff
 7 must show that, inter alia, Defendant expressly aimed its conduct at the forum state. See,
 8 Washington Shoe Co. v. A-Z Sporting Goods, Inc., 704 F.3d 668, 673 (9th Cir. 2012). United
 9 States District Judge Gloria M. Navarro addressed the relevant standards for this inquiry:
10                 “Express aiming” at the forum state includes the requirement of
11                 “something more” than simply “the broad proposition that a foreign
                   act with foreseeable effects in the forum state always gives rise to
12                 specific jurisdiction.”   “[T]he ‘express aiming’ requirement is
                   satisfied, and specific jurisdiction exists, ‘when the defendant is
13                 alleged to have engaged in wrongful conduct targeted at a plaintiff
14                 whom the defendant knows to be a resident of the forum state.’”

15 Boyd Gaming Corp. v. B Hotel Group, LLC, 2014 WL 643790, *3 (D. Nev. Feb. 18, 2014) (quoting
16 Washington Shoe, 704 F.3d at 675). Judge Navarro further indicated that “the key question is as
17 to the sufficiency of the evidence showing the defendant’s knowledge that the impact of its acts
18 would be felt in the forum.” Boyd Gaming Corp., at *4. Neither Plaintiff’s first amended
19 complaint nor the instant motion for entry of default judgment provides any indication that
20 Defendant expressly aimed its conduct at Nevada. Plaintiff, therefore, has not met his burden to
21 show that Defendant is subject to this Court’s jurisdiction.
22   II.   Damages
23         A plaintiff seeking default judgment has the burden of proving his damages. See Shanghai
24 Automation Instrument Co. v. Kuei, 194 F. Supp. 2d 995, 1010 (N.D. Cal. 2001). Generally,
25 damages are proven through the submission of evidence or the holding of an evidentiary hearing.
26 Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003).
27         In his first amended complaint, Plaintiff seeks damages for Defendant’s alleged violation
28 of the Telephone Consumer Protection Act. Docket No. 4 at 5. Plaintiff, however, fails to allege
                                               2
          Case 2:20-cv-02212-GMN-NJK Document 15 Filed 08/04/21 Page 3 of 3




 1 a certain sum of damages. See id. Rather, Plaintiff generally alleges that he seeks judgment for
 2 actual, statutory, and treble damages, as well as costs and reasonable attorney fees. Id. In the
 3 instant motion, Plaintiff supports his request for damages as follows:
 4                 As confirmed by the Declaration of James Spring, the calls from
 5                 Defendant began in October 2019, and were numerous throughout
                   2020. In total there were a minimum of 70 calls, with Spring
 6                 revoking any consent on the initial call from Defendant. The
                   automated dialer was used by Defendant, and without Spring’s
 7                 consent. For calls 1–5, the Court should assess the minimum
 8                 statutory penalty of $500. For the remaining calls, 6–70, Plaintiff
                   should be awarded statutory penalties of $1,500 because of the
 9                 consistent revocation of consent by Plaintiff. For calls 1–5, Plaintiff
                   should be awarded $2,500 in statutory damages. For calls 6–70,
10                 Plaintiff should be awarded $97,500 for the willful violation
11                 following the revocation of consent.

12 Id. at 7. Plaintiff further submits that he is entitled to $2,950 in attorney’s fees and $573.70 in
13 costs. Id. Absent from Plaintiff’s motion, however, is any citation to legal authority for the
14 requested damages. Plaintiff provides no explanation whatsoever to establish that over $100,000
15 in damages, fees, and costs is reasonable for the 70 unwanted calls he allegedly received. Plaintiff,
16 therefore, has not met his burden to prove damages.
17 III.    Conclusion
18         Accordingly, Plaintiff’s motion for entry of default judgment, Docket No. 14, is hereby
19 DENIED without prejudice. 1
20         IT IS SO ORDERED.
21         Dated: August 4, 2021
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
           1
27 the aboveThe  Court expresses no opinion herein as to the merits of the motion other than noting
              defects. Counsel must carefully review the legal requirements for seeking entry of
28 default judgment and must ensure that any renewed motion suffices for the relief being sought.
                                                     3
